Citation Nr: 1517956	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis, including as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a video conference Board hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his claim for benefits, received in November 2009, the Veteran indicated that he was receiving disability benefits through the Social Security Administration (SSA).  During the January 2015 hearing, he testified that he had applied for SSA disability benefits.  No records from the SSA have been associated with his claims file.  As such records potentially impact the issue on appeal, and, on remand, an effort must be undertaken to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

During the January 2015 hearing, the Veteran also testified that he receives all treatment for his diagnosed asbestosis through a private care physician, Dr. Ortiz-Garcia, in Corpus Christi, Texas.  While the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).  

The Veteran asserts that he was exposed to asbestos during service in the Air Force while working as a mechanic and frequently changing brakes that contained asbestos.  However, the Veteran's DD 214 indicates that his military occupational specialty was supply specialist, and service treatment records dated in 1963, 1966 and 1967 indicate that he was a food handler.  The Veteran's service personnel records may contain information relevant to his claim and resolve the lack of consistency between what he reports his duties were in service and what his DD 214 and service treatment records reflect.  On remand, copies of the Veteran's complete service personnel records should be obtained.  

In claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 9; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

The necessary development to determine whether the Veteran was exposed to asbestos does not appear to have been adequately undertaken, and must be accomplished on remand.  

If evidence of in-service asbestos exposure is found, a VA examination is then warranted to determine whether the Veteran's currently diagnosed asbestosis is related to exposure to asbestos during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); and 38 C.F.R. § 3.159(c)(4)(2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of any decision and underlying medical evidence regarding any award of or application for disability benefits on behalf of the Veteran.  

2.  Ask the Veteran to identify all medical providers who have treated him for his respiratory disorders, including asbestosis.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Obtain the Veteran's complete service personnel records, to include all information pertaining to his assigned duties and any potential asbestos exposure.  If there are no additional service personnel records, documentation used in making that determination shall be set forth in the claims file.  

4.  Based on all the evidence of record, determine whether the Veteran was exposed to asbestos during service.  

5.  If it is determined that it is at least as likely as not that the Veteran was exposed to asbestos during service, schedule a VA examination to determine the nature and etiology of his respiratory disorder, including diagnosed asbestosis.  All studies and tests deemed necessary by the examiner are to be performed.  A copy of this remand and all relevant medical records should be made available to the examiner, to include the Veteran's allegations of asbestos exposure.  

For any diagnosed respiratory disorder (to include asbestosis) the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability was incurred in or caused by his active service, including exposure to asbestos therein.  

In formulating the above opinion, the examiner must consider all of the evidence, including the Veteran's exposure to asbestos and a December 2000 private treatment record indicating post-service asbestos exposure working in refineries, and later, as a residential plumber.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  

6.  Thereafter, undertake any other development deemed necessary and readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




